Grace, C. J.
(concurring in part and dissenting in part). I agree that the complaint sets forth a cause of action in equity, to set aside the antenuptial and postnuptial marital agreements.
I dissent from the conclusion arrived at by the majority as to the construction of 8725, C. L. 1913, which provides as follows:
“Exempt Personal Property. Disposition of, — There shall also be set apart absolutely to the surviving wife or husband or minor children all the personal property of the testator or intestate which would be exempt from execution, if he were living, including all property absolutely exempt and other property selected by the person or persons entitled thereto to the amount in value of fifteen hundred dollars according to the appraisement and such property shall not be liable for any prior debt of the decedent except the necessary charges of his last sickness and funeral and expenses of the administration when there are no other assets available for the payment of such charges.”
I adhere to the interpretation of the foregoing section, as I gave to it in the case of Krumenacker v. Andis, 38 N. D. 512, 165 N. W. 524.